Title: From Alexander Hamilton to William S. Smith, 15 August 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York August 15th. 1799.
          
          I have just received your letter of yesterday, and have given orders to Capn. Read to furnish from the garrison the guard and the orderly sergeant which you request to attend the President of the Court Martial. I presume the different members of the Court have, before this time, arrived.
          With great consideration I am, Sir &c: &c:
        